 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of July 28, 2011
(the “Closing Date”), by and among (a) MIDCAP FUNDING III, LLC, a Delaware
limited liability company, with an office located at 7255 Woodmont Avenue, Suite
200, Bethesda, Maryland 20814 (“MidCap”), as administrative agent (“Agent”), (b)
the Lenders listed on Schedule 1 hereto and otherwise party hereto from time to
time (each a “Lender” and, collectively, the “Lenders”), and (c) BACTERIN
INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“Bacterin International
Holdings”) and BACTERIN INTERNATIONAL, INC., a Nevada corporation (“Bacterin
International”; Bacterin International and Bacterin International Holdings are
referred to herein individually and collectively, jointly and severally, as
“Borrower”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay Lenders.  The parties agree as follows:
 
1             ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 14.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.
 
2             LOAN AND TERMS OF PAYMENT
 
2.1          Promise to Pay. Borrower hereby unconditionally promises to pay to
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the outstanding principal amount of all Credit Extensions made by the
Lenders, and accrued and unpaid interest thereon, and any other amounts due
hereunder as and when due in accordance with this Agreement.
 
2.2         Term Loans.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, during the Draw Period, the Lenders agree, severally and not jointly,
to make term loans to Borrower in an aggregate amount up to Fifteen Million
Dollars ($15,000,000.00) according to each Lender’s Term Loan Commitment as set
forth on Schedule 1 hereto (such term loans are hereinafter referred to singly
as a “Term Loan”, and collectively as the “Term Loans”). After repayment, no
Term Loan may be re-borrowed. The Term Loans shall be available in two
tranches.  The first tranche (“Tranche One”) shall be in an amount equal to
Seven Million Dollars ($7,000,000.00) and shall be advanced on the Closing
Date.  The second tranche (“Tranche Two”) shall be in an amount not to exceed
Eight Million Dollars ($8,000,000.00) and shall be available to be advanced in a
single advance during the Draw Period, but only after the Tranche Two
Eligibility Date.  The proceeds advanced in Tranche Two shall be used only to
fund the approved costs of Borrower in consummating the Permitted Acquisition.
 
(b)           Interest Payments and Repayment.  Commencing on the first (1st)
Payment Date following the Funding Date of Tranche One and of Tranche Two,
respectively, and continuing on the Payment Date of each successive month
thereafter through and including the Maturity Date, Borrower shall make monthly
payments of interest to Agent, for payment to each Lender in accordance with its
respective Pro Rata Share, in arrears, and calculated as set forth in Section
2.3.  Commencing on the Amortization Date, and continuing on the Payment Date of
each successive month thereafter through and including the Maturity Date,
Borrower shall make consecutive monthly payments of principal to Agent (plus
interest as provided above), for payment to each Lender in accordance with its
respective Pro Rata Share, as calculated by Agent based upon: (i) the amount of
such Lender’s Term Loans, (ii) the effective rate of interest, as determined in
Section 2.3, and (iii) a fully-amortizing straight-line amortization schedule
for each Credit Extension beginning on the Amortization Date and ending on the
Maturity Date.  All unpaid principal and accrued interest with respect to the
Term Loans is due and payable in full on the Maturity Date.  The Term Loans may
be prepaid only in accordance with Sections 2.2(c) and 2.2(d).

 
1

--------------------------------------------------------------------------------

 
 
(c)           Mandatory Prepayments.   If the Term Loans are accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans and all other Obligations, and all accrued and unpaid interest thereon,
plus (ii) the Final Payment, plus (iii) the Prepayment Fee, plus (iv) all other
sums that shall have become due and payable, including Lenders’ Expenses.
 
(d)           Permitted Prepayment of Loans.  Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement; provided, however, that Borrower (i) provides written
notice to Agent of its election to prepay the Term Loans at least ten (10) days
prior to such prepayment, and (ii) pays to Agent, for payment to each Lender in
accordance with its respective Pro Rata Share, on the date of such prepayment,
an amount equal to the sum of: (A) all outstanding principal of the Term Loans
and all other Obligations, and all accrued interest thereon, plus (B) the Final
Payment, plus (C) the Prepayment Fee, plus (D) all other sums that shall have
become due and payable, including Lenders’ Expenses.
 
2.3          Payment of Interest on the Credit Extensions.
 
(a)           Computation of Interest.  Interest on the Credit Extensions and
all fees payable hereunder shall be computed on the basis of a 360-day year and
the actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.
 
(b)           Interest Rate Determination.  Subject to the provisions of Section
2.3(c)Error! Reference source not found. below, each Term Loan shall bear
interest on the outstanding principal amount thereof from the date when made
until paid in full at a rate per annum equal to the sum of (i) the greater of
(A) the LIBOR Rate in effect for the applicable Interest Period and (B) three
percent (3.0%), plus (ii) the LIBOR Rate Margin, adjusted on the first (1st) day
of each Interest Period and fixed for the duration of each such Interest
Period.  As of each Interest Rate Determination Date, Agent shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Term Loans for which an interest rate is then being determined for the
applicable Interest Period.  In the event that Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), as of any Interest Rate Determination Date with respect to any Term
Loan, that adequate and fair means do not exist for ascertaining the interest
rate applicable to such Term Loan on the basis provided for in the definition of
Base LIBOR Rate, then Agent may select a comparable replacement index and
corresponding margin.
 
(c)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum that is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”).  Payment or acceptance of the increased
interest rate provided in this Section 2.3(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Agent or Lenders.
 
(d)           Debit of Accounts.  Any Lender may debit any of Borrower’s Deposit
Accounts, including the Designated Deposit Account, for principal and interest
payments when due or any other amounts Borrower owes the Lenders under the Loan
Documents when due, for payment to each Lender in accordance with its respective
Pro Rata Share.  These debits shall not constitute a set-off.
 
(e)           Payments.  Payments of principal and/or interest received after
2:00 p.m. Eastern Standard Time are considered received at the opening of
business on the next Business Day.  When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid.  All payments to
be made by Borrower hereunder or under any other Loan Document, including
payments of principal and interest made hereunder and pursuant to any other Loan
Document, and all fees, expenses, indemnities and reimbursements, shall be made
without set-off, recoupment or counterclaim, in lawful money of the United
States and in immediately available funds.  All payments required under this
Agreement are to be made directly to Agent unless otherwise directed by Agent in
writing.

 
2

--------------------------------------------------------------------------------

 
 
(f)           Maximum Lawful Rate.  In no event shall the interest charged
hereunder, with respect to the notes (if any) or any other obligations of
Borrower under any of the Loan Documents exceed the maximum amount permitted
under the Laws of the State of Maryland.  Notwithstanding anything to the
contrary herein or elsewhere, if at any time the rate of interest payable
hereunder or under any note or other Loan Document (the “Stated Rate”) would
exceed the highest rate of interest permitted under any applicable Law to be
charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the Stated Rate
is less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
Law, continue to pay interest at the Maximum Lawful Rate until such time as the
total interest received is equal to the total interest which would have been
received had the Stated Rate been (but for the operation of this provision) the
interest rate payable. Thereafter, the interest rate payable shall be the Stated
Rate unless and until the Stated Rate again would exceed the Maximum Lawful
Rate, in which event this provision shall again apply.  In no event shall the
total interest received by any Lender exceed the amount which it could lawfully
have received, had the interest been calculated for the full term hereof at the
Maximum Lawful Rate.  If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, then such
excess amount shall be applied to the reduction of the principal balance of such
Lender’s Term Loan or to other amounts (other than interest) payable hereunder,
and if no such principal or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower.  In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
 
2.4          Fees and Expenses.  Borrower shall pay to Agent, for payment to
each Lender:
 
(a)           Origination Fee.  A non-refundable origination fee to each Lender,
in accordance with its respective Pro Rata Share, equal to the product of (i)
one half of one percent (0.50%) multiplied by (ii) the aggregate Term Loan
Commitment on the Closing Date, of which (i) Thirty-Seven Thousand Five Hundred
Dollars ($37,500.00) has been paid to Agent prior to the Closing Date and (ii)
Thirty-Seven Thousand Five Hundred Dollars ($37,500.00) shall be due on the
Closing Date, in each case to be shared among the Lenders pursuant to their
respective Commitment Percentages;
 
(b)           Final Payment.  The Final Payment, when due under Section 2.2(c)
or 2.2(d), or otherwise on the Maturity Date, to each Lender, in accordance with
its respective Pro Rata Share;
 
(c)           Prepayment Fee.  The Prepayment Fee, when due under Section 2.2(c)
or 2.2(d), to each Lender, in accordance with its respective Pro Rata Share
immediately prior to application of the corresponding prepayment; and
 
(d)           Lenders’ Expenses.  All of Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Closing Date, when due (and in the
absence of any other due date specified herein, such Lenders’ Expenses shall be
due upon demand).
 
2.5          Additional Costs.  If any new Law or regulation increases a
Lender’s costs or reduces its income for any Term Loan, Borrower shall pay the
increase in cost or reduction in income or additional expense; provided,
however, that Borrower shall not be liable for any amount attributable to any
period before one hundred eighty (180) days prior to the date such Lender
notifies Borrower of such increased costs.  Each Lender agrees that it shall
allocate any increased costs among its customers similarly affected in good
faith and in a manner consistent with such Lender’s customary practice.

 
3

--------------------------------------------------------------------------------

 

2.6           Payments and Taxes.  Any and all payments made by Borrower under
this Agreement or any other Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any governmental authority (including any interest, additions to tax or
penalties applicable thereto) other than any taxes imposed on or measured by any
Lender’s overall net income and franchise taxes imposed on it (in lieu of net
income taxes), by a jurisdiction (or any political subdivision thereof) as a
result of any Lender being organized or resident, conducting business (other
than a business deemed to arise from such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, or otherwise
with respect to, this Agreement or any other Loan Document) or having its
principal office in such jurisdiction (“Indemnified Taxes”).  If any Indemnified
Taxes shall be required by Law to be withheld or deducted from or in respect of
any sum payable under this Agreement or any other Loan Document to any Lender,
(a) an additional amount shall be payable as may be necessary so that, after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) such Lender
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (b) Borrower shall make such withholdings
or deductions, (c) Borrower shall pay the full amount withheld or deducted to
the relevant taxing authority or other authority in accordance with applicable
Law, and (d) Borrower shall deliver to such Lender evidence of such
payment.  Borrower’s obligation hereunder shall survive the termination of this
Agreement.
 
2.7           Secured Promissory Notes. Each Term Loan shall be evidenced by a
Secured Promissory Note in favor of each Lender in the form attached as Exhibit
D hereto (each a “Secured Promissory Note”), and shall be repayable as set forth
herein.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
hereunder or under any Secured Promissory Note to make payments of principal of
or interest on any Secured Promissory Note when due.  Upon receipt of an
affidavit and indemnity from the Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.
 
3            CONDITIONS OF LOANS
 
3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term Loan is subject to the condition precedent that Agent
shall consent to or shall have received, in form and substance satisfactory to
Agent and Lenders, such documents, and completion of such other matters, as
Agent may reasonably deem necessary or appropriate, including, without
limitation:
 
(a)           duly executed original signatures to this Agreement, the
Perfection Certificate of each Borrower and the other Loan Documents to which
Borrower is a party;
 
(b)           duly executed original Secured Promissory Notes in favor of each
Lender with a face amount equal to such Lender’s Term Loan Commitment;
 
(c)           duly executed original signatures to the Control Agreements with
SVB and its Affiliates;
 
(d)           the Operating Documents of Borrower certified by the Secretary of
State of the state of organization of Borrower as of a date no earlier than
thirty (30) days prior to the Closing Date;
 
(e)           good standing certificates dated as of a date no earlier than
thirty (30) days prior to the Closing Date to the effect that Borrower is
qualified to transact business in all states in which the nature of Borrower’s
business so requires;
 
(f)           duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
 
(g)           payoff letters from Bridge Bank, National Association, Venture
Lending & Leasing V, Inc. and Venture Lending & Leasing VI, Inc.;
 
(h)           evidence that (i) the Liens securing Indebtedness owed by Borrower
to each of Bridge Bank, National Association, Venture Lending & Leasing V, Inc.
and Venture Lending & Leasing VI, Inc. will be terminated, and (ii) the
documents and/or filings evidencing the perfection of such Liens, including
without limitation any financing statements and/or control agreements, have or
will, concurrently with the initial Credit Extension, be terminated;

 
4

--------------------------------------------------------------------------------

 
 
(i)           certified copies, dated as of a recent date, of financing
statement searches, as Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
(j)           a legal opinion of Borrower’s internal counsel dated as of the
Closing Date together with the duly executed original signatures thereto;
 
(k)           a Registration Rights Agreement/Investors’ Rights Agreement or
similar equity document and any amendments thereto;
 
(l)           evidence satisfactory to Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Agent, for the ratable benefit of Lenders; and
 
(m)          payment of the origination fee described in Section 2.4(a) and the
Lenders’ Expenses described in Section 2.4(d).
 
3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:
 
(a)           timely receipt by the Agent of an executed Payment/Advance Form in
the form of Exhibit B attached hereto;
 
(b)          the representations and warranties in Section 5 shall be true,
correct and complete in all material respects on the date of the Payment/Advance
Form and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
 
(c)           in such Lender’s sole discretion, there has not been any Material
Adverse Change or any material impairment in the general affairs, management,
results of operation, financial condition or the prospect of repayment of the
Obligations, or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Agent.
 
3.3          Covenant to Deliver. Borrower agrees to deliver to Agent each item
required to be delivered to Agent under this Agreement as a condition precedent
to any Credit Extension.  Borrower expressly agrees that a Credit Extension made
prior to the receipt by Agent of any such item shall not constitute a waiver by
the Lenders of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in Agent’s sole
discretion.
 
3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, including the prior satisfaction of the Permitted Acquisition Event,
to obtain a Term Loan, Borrower shall notify Agent (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 2:00 p.m. Eastern
time fifteen (15) Business Days prior to the date the Term Loan is to be
made.  Together with any such electronic or facsimile notification, Borrower
shall deliver to Agent by electronic mail or facsimile a completed
Payment/Advance Form executed by a Responsible Officer or his or her
designee.  Upon receipt of a Payment/Advance Form, Agent shall promptly provide
a copy of the same to each Lender.  Agent may rely on any telephone notice given
by a person whom Agent reasonably believes is a Responsible Officer or designee.

 
5

--------------------------------------------------------------------------------

 
 
4            CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Borrower hereby grants Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Agent,
for the ratable benefit of the Lenders, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law.  If
Borrower shall acquire a commercial tort claim (as defined in the Code),
Borrower shall promptly notify Agent in a writing signed by Borrower of the
general details thereof (and further details as may be required by Agent) and
grant to Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Agent.
 
4.2           Authorization to File Financing Statements.  Borrower hereby
authorizes Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Agent’s and each Lender’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Agent and the Lenders under the Code.  Such financing statements
may indicate the Collateral as “all assets of Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Agent’s sole discretion.
 
5            REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows at all times unless expressly
provided below:
 
5.1          Due Organization, Authorization: Power and Authority.
 
(a)           Borrower and each of its Subsidiaries (if any) are duly existing
and in good standing, as Registered Organizations in their respective
jurisdictions of formation and are qualified and licensed to do business and are
in good standing in any jurisdiction in which the conduct of their business or
their ownership of property requires that they be qualified except where the
failure to do so could not reasonably be expected to have a Material Adverse
Change.  Borrower represents and warrants that (i) Borrower’s exact legal name
is that indicated on Schedule 5.1 and on the signature page hereof;
(ii) Borrower is an organization of the type and is organized in the
jurisdiction set forth on Schedule 5.1; (iii) Schedule 5.1 accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (iv) Schedule 5.1 accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); and (v) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction.  Further, in connection with
this Agreement, Borrower has delivered to Agent a completed Perfection
Certificate for each Borrower signed by each Borrower (the “Perfection
Certificate”).  All other information set forth on the Perfection Certificate
pertaining to Borrower and each of its Subsidiaries is accurate and complete (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Closing Date, to the extent
permitted by one or more specific provisions in this Agreement).  If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.

 
6

--------------------------------------------------------------------------------

 

(b)           The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not (i)
conflict with any of Borrower’s organizational documents; (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law; (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect); or (v) constitute an event of default under any material
agreement by which Borrower or any of its Subsidiaries or their respective
properties is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a Material Adverse Change.
 
5.2          Collateral.
 
(a)           Collateral Accounts.  Borrower has good title to, has rights in,
and has the power to transfer each item of the Collateral upon which it purports
to grant a Lien hereunder, free and clear of any and all Liens, except Permitted
Liens.  Borrower has no Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts with
the banks and/or financial institutions listed on Schedule 5.2(a), for which
Borrower has given Agent notice and taken such actions as are necessary to grant
to Agent, for the ratable benefit of Lenders, a perfected security interest
therein.
 
(b)           Accounts.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
(c)           Inventory.  All Inventory is in all material respects of good and
marketable quality, free from material defects.
 
(d)           Intellectual Property and License Agreements.  A list of all of
Borrower’s Intellectual Property and all license agreements (including all
in-bound license agreements, but excluding over-the-counter software that is
commercially available to the public) is set forth on Schedule 5.2(d), which
indicates, for each item of property: (i) the name of Borrower owning such
Intellectual Property or licensee to such license agreement; (ii) Borrower’s
identifier for such property (i.e., name of patent, license, etc.), (iii)
whether such property is Intellectual Property (or application therefor) owned
by Borrower or is property to which Borrower has rights pursuant to a license
agreement, (iv) the expiration date of such Intellectual Property or license
agreement, and (v) whether such property constitutes Material Intellectual
Property.  In the case of any Material Intellectual Property that is a license
agreement, Schedule 5.2(d)Error! Reference source not found. further indicates,
for each: (A) the name and address of the licensor, (B) the name and date of the
agreement pursuant to which such item of Material Intellectual Property is
licensed, (C) whether or not such license agreement grants an exclusive license
to Borrower, (D) whether there are any purported restrictions in such license
agreement as to the ability of Borrower to grant a security interest in and/or
to transfer any of its rights as a licensee under such license agreement, and
(E) whether a default under or termination of such license agreement could
interfere with Agent’s right to sell or assign such license or any other
Collateral.  Except as noted on Schedule 5.2(d), Borrower is the sole owner of
its Intellectual Property, except for non-exclusive licenses granted to its
customers in the Ordinary Course of Business as identified on Schedule
5.2(d).  Each Patent is valid and enforceable and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party, except to the
extent such claim could not reasonably be expected to have a Material Adverse
Change.
 
(e)           Location of Collateral.  Except for Products on consignment at
hospitals, which are excluded from this section, on the Closing Date, the
Collateral is located at the address(es) identified on Schedule 5.2(e), and are
not in the possession of any third party bailee (such as a warehouse) except as
disclosed Schedule 5.2(e), and as of the Closing Date, no such third party
bailee possesses components of the Collateral in excess of Twenty-Five Thousand
Dollars ($25,000).  Except for Products on consignment at hospitals, none of the
components of the Collateral shall be maintained at locations other than as
disclosed Schedule 5.2(e) on the Closing Date or as permitted pursuant to
Section 7.2.  In the event that Borrower, after the Closing Date, intends to
store or otherwise deliver any portion of the Collateral to a bailee in excess
of Twenty-Five Thousand Dollars ($25,000), then Borrower will first receive the
written consent of Agent and such bailee must execute and deliver a bailee
agreement in form and substance satisfactory to Agent in its sole discretion.
 
5.3          Litigation.  Except as disclosed on Schedule 5.3 hereto, there are
no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Fifty Thousand Dollars ($50,000.00).

 
7

--------------------------------------------------------------------------------

 
 
5.4          No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and any of its
Subsidiaries delivered to Agent fairly present, in conformity with GAAP, in all
material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements and projections submitted to Agent.
 
5.5          Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its
liabilities.  After giving effect to the transactions described in this
Agreement, (a) Borrower is not left with unreasonably small capital in relation
to its business as presently conducted, and (b) Borrower is able to pay its
debts (including trade debts) as they mature.
 
5.6          Regulatory Compliance.
 
(a)           Borrower is not an “investment company” or a company “controlled”
by an “investment company” under the Investment Company Act of 1940, as
amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has not violated
any Laws, ordinances or rules, the violation of which could reasonably be
expected to have a Material Adverse Change.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable Laws.  Borrower has obtained all Required
Permits, or has contracted with third parties holding Required Permits,
necessary for compliance with all Laws and all such Required Permits are
current.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.
 
(b)           None of the Borrower, its Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  Neither Borrower nor, to the knowledge of Borrower, any of its
Affiliates or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.
 
5.7          Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities, except for Permitted
Investments.
 
5.8          Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower.  Borrower may defer
payment of any contested taxes, provided, however, that Borrower (a) in good
faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Agent in writing
of the commencement of, and any material development in, the proceedings, and
(c) posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”.  Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower.  Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 
8

--------------------------------------------------------------------------------

 
 
5.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements, and not for personal, family, household or agricultural
purposes.  In addition to and without limiting the foregoing, Borrower shall use
the proceeds from Tranche Two solely to fund Borrower’s approved costs for the
consummation of the Permitted Acquisition.
 
5.10        Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).
 
5.11        Regulatory Developments.
 
(a)           All Products and all Required Permits are listed on Schedule 5.11
(as updated from time to time pursuant to Section 6.2(e)), and Borrower has
delivered to Agent a copy of all Required Permits as of the date hereof and to
the extent requested by Agent pursuant to Section 6.2(e).
 
(b)           Without limiting the generality of Section 5.6 above, with respect
to any Product being tested or manufactured by Borrower, Borrower has received,
and such Product is the subject of, all Required Permits needed in connection
with the testing or manufacture of such Product as such testing is currently
being conducted by or on behalf of Borrower, and Borrower has not received any
notice from any applicable Governmental Authority, specifically including the
FDA, that such Governmental Authority is conducting an investigation or review
of (i) Borrower’s manufacturing facilities and processes for such Product which
have disclosed any material deficiencies or violations of Laws and/or the
Required Permits related to the manufacture of such Product, or (ii) any such
Required Permit or that any such Required Permit has been revoked or withdrawn,
nor has any such Governmental Authority issued any order or recommendation
stating that the development, testing and/or manufacturing of such Product by
Borrower should cease.
 
(c)           Without limiting the generality of Section 5.6 above, with respect
to any Product marketed or sold by Borrower, Borrower has received, and such
Product is the subject of, all Required Permits needed in connection with the
marketing and sales of such Product as currently being marketed or sold by
Borrower, and Borrower has not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.
 
(d)           Without limiting the generality of Section 5.6 above, (i) there
have been no adverse clinical test results which have or could reasonably be
expected to cause a Material Adverse Change, and (ii) there have been no Product
recalls or voluntary Product withdrawals from any market.
 
(e)           Borrower has not experienced any significant failures in its
manufacturing of any Product such that the amount of such Product successfully
manufactured by Borrower in accordance with all specifications thereof and the
required payments related thereto in any month shall decrease significantly with
respect to the quantities of such Product produced in the prior month.

 
9

--------------------------------------------------------------------------------

 
 
6            AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees to do all of the following:
 
6.1          Organization and Existence; Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change.  Borrower shall
comply, and have each Subsidiary comply, with all Laws, ordinances and
regulations to which it is subject, the noncompliance with which could
reasonably be expected to have a Material Adverse Change.
 
(b)           Obtain and keep in full force and effect, all of the Governmental
Approvals necessary for the performance by Borrower of its obligations under the
Loan Documents to which it is a party and the grant of a security interest to
Agent for the ratable benefit of the Lenders, in all of the
Collateral.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Agent.
 
(c)           In connection with the development, testing, manufacture,
marketing or sale of each and any Product by Borrower, Borrower shall comply
fully and completely in all respects with all Required Permits at all times
issued by any Governmental Authority the noncompliance with which could have a
Material Adverse Change, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.
 
6.2          Financial Statements, Reports, Certificates.
 
(a)           Deliver to Agent: (i) as soon as available, but no later than
forty (40) days after the last day of each month, a company prepared
consolidated balance sheet, income statement and cash flow statement covering
Borrower’s consolidated operations for such month certified by a Responsible
Officer and in a form acceptable to Agent; (ii) as soon as available, but no
later than one hundred twenty (120) days after the last day of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Agent in its reasonable discretion; (iii) as soon as available after approval
thereof by Borrower’s Board of Directors, but no later than forty (40) days
after the last day of Borrower’s fiscal year, Borrower’s financial projections
for current fiscal year as approved by Borrower’s Board of Directors;
(iv) within five (5) days of delivery, copies of all statements, reports and
notices made available to all of Borrower’s security holders or to any holders
of Subordinated Debt; (v) all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission, which are posted on Borrower’s website at
www.bacterin.com and the SEC’s website at www.sec.gov (such access being
sufficient for delivery of such reports); (vi) (A) a prompt report or (B) a link
giving Bank access to an SEC filing, contemporaneously with such filing,
providing a prompt report of any legal actions pending or threatened against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of One Hundred Thousand Dollars ($100,000)
or more or could result in a Material Adverse Change; and (vii) budgets, sales
projections, operating plans and other financial information reasonably
requested by Agent.
 
(b)           Within forty (40) days after the last day of each month, deliver
to Agent with the monthly financial statements described above, a duly completed
Compliance Certificate signed by a Responsible Officer.
 
(c)           Keep proper books of record and account in accordance with GAAP in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities.  Borrower shall allow,
at the sole cost of Borrower, Agent and Lenders to visit and inspect any of its
properties, to examine and make abstracts or copies from any of Borrower’s books
and records, to conduct a collateral audit and analysis of its operations and
the Collateral to verify the amount and age of the accounts, the identity and
credit of the respective account debtors, to review the billing practices of
Borrower and to discuss its respective affairs, finances and accounts with their
respective officers, employees and independent public accountants as often as
may reasonably be desired.  Notwithstanding the foregoing, such audits shall be
conducted at Borrower’s expense no more often than once every six (6) months
unless a Default or Event of Default has occurred and is continuing.
 
(d)           Within thirty (30) days of (i) acquiring and/or developing any new
Material Intellectual Property, or (ii) entering or becoming bound by any
additional material license agreement (other than over-the-counter software that
is commercially available to the public), deliver to Agent an updated Schedule
5.2(d) reflecting same, and upon any other material change in Borrower’s
Material Intellectual Property from that listed on Schedule 5.2(d).  Borrower
shall take such steps as Agent requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for (x) all licenses or
agreements to be deemed “Collateral” and for Agent to have a security interest
in it that might otherwise be restricted or prohibited by Law or by the terms of
any such license or agreement, whether now existing or entered into in the
future, and (y) Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Agent’s rights and
remedies under this Agreement and the other Loan Documents.

 
10

--------------------------------------------------------------------------------

 
 
(e)           If, after the Closing Date, Borrower determines to manufacture,
sell, develop, test or market any new Product, other than new Products that are
derivatives of current Products, Borrower shall give prior written notice to
Agent of such determination (which notice may be in the form of a press release
attached to an 8-K filing and shall include a brief description of such
Product), plus upon request, a list of all Required Permits relating to such new
Product (and a copy of such Required Permits if requested by Agent) and/or
Borrower’s manufacture, sale, development, testing or marketing thereof issued
or outstanding as of the date of such notice), along with a copy of an updated
Schedule 5.11; provided, however, that if Borrower shall at any time obtain any
new or additional Required Permits from the FDA, DEA, or parallel state or local
authorities, or foreign counterparts of the FDA, DEA, or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Agent, Borrower shall promptly give written notice to Agent of such new or
additional Required Permits (along with a copy thereof if requested by Agent).
 
6.3           Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Closing Date.  Borrower must promptly notify Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000).
 
6.4           Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
6.5           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Agent may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Agent.  All property policies
shall have a lender’s loss payable endorsement showing Agent as lender loss
payee and waive subrogation against Agent, and all liability policies shall
show, or have endorsements showing, Agent, as an additional insured.  All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy.  At Agent’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments.  Proceeds payable under any policy shall, at Agent’s option,
be payable to Agent on behalf of the Lenders on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to One Million Dollars ($1,000,000.00) in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.5, Agent may obtain such insurance policies
required in this Section 6.5 following ten (10) Business Days notice to Borrower
and the subsequent failure during such ten (10) Business Day period by Borrower
to obtain such required insurance.  If Borrower fails to pay any amount or
furnish any required proof of payment to third persons and Agent with respect to
any existing insurance policy of Borrower, Agent may, following notice to
Borrower if practical, make all or part of such payment and take any other
action under the policies Agent deems prudent.

 
11

--------------------------------------------------------------------------------

 
 
6.6          Operating Accounts.
 
(a)           On or prior to the date that is thirty (30) days after the Closing
Date and thereafter, maintain its primary and all of its Subsidiaries’ and its
parent’s primary operating and other Deposit Accounts, Securities Accounts,
Investment Accounts and Commodity Accounts with SVB.
 
(b)           Provide Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution.  In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Agent.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Agent by Borrower as such.
 
6.7          Minimum Net Revenue.  Maintain on a consolidated basis with respect
to Borrower and its Subsidiaries, net revenue for the following periods as
stated below, to be tested as of the first (1st) day of the second (2nd)
calendar month immediately following such periods:
 
Period
 
Net Revenue
         
January 1, 2011 through July 31, 2011
  $ 12,936,340.00            
January 1, 2011 through August 31, 2011
  $ 15,195,743.00            
January 1. 2011 through September 30, 2011
  $ 17,589,497.00            
January 1, 2011 through October 31, 2011
  $ 20,047,369.00            
January 1, 2011 through November 30, 2011
  $ 22,596,576.00            
January 1, 2011 through December 31, 2011
  $ 25,237,625.00            
February 1, 2011 through January 31, 2012
  $ 26,305,795.00            
March 1, 2011 through February 29, 2012
  $ 27,452,470.00            
April 1, 2011 through March 31, 2012
  $ 28,918,100.00            
May 1, 2011 through April 30, 2012
  $ 29,736,819.00            
June 1, 2011 through May 31, 2012
  $ 30,738,249.00            
July 1, 2011 through June 30, 2012
  $ 32,550,457.00            
October 1, 2011 through September 30, 2012
  $ 36,595,250.00            
January 1, 2012 through Dec 31, 2012
  $ 41,103,527.00            
April 1, 2012 through March 31, 2013
  $ 46,175,998.00            
July 1, 2012 through June 30, 2013
  $ 51,592,980.00            
October 1, 2012 through September 30, 2013
  $ 57,355,881.00            
January 1, 2013 through December 31, 2013
  $ 63,466,220.00  


 
12

--------------------------------------------------------------------------------

 
 
In addition, maintain on a consolidated basis with respect to Borrower and its
Subsidiaries, net revenue for each Future Testing Period in an amount greater
than or equal to eighty percent (80.0%) of the net revenue projected for such
Future Testing Period pursuant to the current Annual Financial Projection, to be
tested as of the first (1st) day of the second (2nd) calendar month immediately
following each such Future Testing Period.  Borrower agrees that it shall
deliver the Annual Fiscal Projection for each calendar year, commencing with the
calendar year commencing January 1, 2014, on or before January 31 of such fiscal
year, and that Borrower’s failure to deliver any Annual Fiscal Projection within
three (3) Business Days notice from Agent after the date when required pursuant
to this Section 6.7 shall constitute an Event of Default for which there is no
grace period or cure period.
 
6.8          Protection of Intellectual Property Rights.  Borrower shall own, or
be licensed to use or otherwise have the right to use, all Material Intellectual
Property.  All Intellectual Property of Borrower is and shall be fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.  Borrower shall not become a party to, nor become bound by, any
material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or other
property.  Borrower shall at all times conduct its business without infringement
or claim of infringement of any Material Intellectual Property rights of
others.  Borrower shall, to the extent it determines, in the exercise of its
reasonable business judgment, that it is prudent to do the following: (a)
protect, defend and maintain the validity and enforceability of its Intellectual
Property; (b) promptly advise Agent in writing of material infringements of its
Intellectual Property; and (c) not allow any Material Intellectual Property to
be abandoned, forfeited or dedicated to the public without Agent’s prior written
consent.  If Borrower (i) obtains any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall concurrently provide written notice thereof to
Agent and shall execute such intellectual property security agreements and other
documents and take such other actions as Agent shall request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent, for the ratable benefit of Lenders, in such
property.  If Borrower decides to register any copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Agent with prior or
concurrent written notice of Borrower’s intent to register or registration of
such copyrights or mask works together with a copy of the application it intends
to file or is filing with the United States Copyright Office (excluding Exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Agent may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Agent, for the ratable benefit of the Lenders, in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Agent copies of all applications
that it files for patents or for the registration of trademarks, servicemarks,
copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement necessary for Agent, for the ratable
benefit of the Lenders, to perfect and maintain a first priority perfected
security interest in such property.

 
13

--------------------------------------------------------------------------------

 

6.9          Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Agent, without
expense to Agent, Borrower and its officers, employees and agents and Borrower’s
Books, to the extent that Agent may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent with
respect to any Collateral or relating to Borrower.
 
6.10        Notices of Litigation and Default. Borrower will give prompt written
notice to Agent of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which would reasonably be expected to
have a Material Adverse Change.  Without limiting or contradicting any other
more specific provision of this Agreement, promptly (and in any event within
three (3) Business Days) upon Borrower becoming aware of the existence of any
Event of Default or event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default, Borrower shall give written
notice to Agent of such occurrence, which such notice shall include a reasonably
detailed description of such Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default.
 
6.11        Creation/Acquisition of Subsidiaries.  In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Agent of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Agent to
cause each such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case,  grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(substantially as described on Exhibit A hereto); and Borrower shall grant and
pledge to Agent, for the ratable benefit of the Lenders, a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary.
 
6.12        Further Assurances.
 
(a)           Execute any further instruments and take further action as Agent
reasonably requests to perfect or continue Agent’s Lien in the Collateral or to
effect the purposes of this Agreement.
 
(b)           Deliver to Agent, within five (5) days after the same are sent or
received, copies of all material correspondence, reports, documents and other
filings with any Governmental Authority that could reasonably be expected to
have a material effect on any of the Governmental Approvals material to
Borrower’s business or otherwise on the operations of Borrower or any of its
Subsidiaries.
 
6.13        Post-Closing Obligations.  Borrowers shall complete each of the post
closing obligations and/or deliver to Agent each of the documents, instruments,
agreements and information listed on Schedule 6.13 attached hereto, on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent and Lenders.
 
6.14        Outside Legal Opinion.  Upon the request of Agent, to be made in
Agent’s sole and absolute discretion, promptly deliver to Agent a legal opinion
from outside counsel for Borrower with respect to this Agreement and the Loan
Documents confirming that Borrower has the authority to enter into the Loan
Documents and the Loan Documents are enforceable in accordance with their terms
and otherwise in a form acceptable to Agent in its reasonable discretion.
 
7             NEGATIVE COVENANTS
 
Borrower shall not do any of the following without the prior written consent of
Agent and Required Lenders:
 
7.1           Dispositions.  Convey, sell, lease, transfer, assign, grant a
security in or otherwise dispose of (collectively, “Transfer”), or permit any of
its Subsidiaries to Transfer, all or any part of its business or property,
except for Transfers (a) of Inventory in the Ordinary Course of Business; (b) of
worn-out or obsolete Equipment;  or (c) in connection with Permitted Liens.
Without limiting the foregoing, Borrower agrees that it shall not grant a
security interest or otherwise encumber any of its Intellectual Property without
Agent’s and Required Lenders’ prior written consent.

 
14

--------------------------------------------------------------------------------

 

7.2           Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) (i) have a change in its Chief Executive Officer, or (ii) enter
into any transaction or series of related transactions in which the stockholders
of Borrower who were not stockholders immediately prior to such transaction own
more than forty percent (40%) of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Agent the venture
capital investors prior to the closing of the transaction); or (d) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Twenty Five Thousand Dollars ($25,000) in
Borrower’s assets or property); (e) change its jurisdiction of organization;
(f) change its organizational structure or type; (g) change its legal name; or
(h) change any organizational number (if any) assigned by its jurisdiction of
organization.
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, that no prior
written consent shall be required for any merger or acquisition in which all
Obligations are assumed or paid off simultaneously with any such merger or
acquisition and provided further that a Subsidiary of Borrower may merge or
consolidate into another Subsidiary that is a Loan Party or into Borrower, so
long as (a) Borrower has provided Agent with prior written notice of such
transaction, (b) Borrower shall be the surviving legal entity, (c) Borrower’s
tangible net worth is not thereby reduced, and (d) as long as no Event of
Default is occurring prior thereto or arises as a result therefrom.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, (b) permit any Collateral not to be subject to the first
priority security interest granted herein, or (c) enter into any agreement,
document, instrument or other arrangement (except with or in favor of Agent)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or (d) encumbering any of Borrower’s or
any Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
 
7.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account, except pursuant to the terms of Section 6.6(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends (other than
dividends payable solely in common stock) or make any distribution or payment on
or redeem, retire or purchase any capital stock (other than repurchases pursuant
to the terms of employee stock purchase plans, employee restricted stock
agreements or similar plans), or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so.
 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions (a) disclosed Schedule 7.8, and (b) that are in the
Ordinary Course of Business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.

 
15

--------------------------------------------------------------------------------

 

7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as amended
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
7.11         Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists.  Borrower shall immediately notify Agent if Borrower has
knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law.
 
8             EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);
 
8.2          Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.1(c), 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.11, 6.12 or 6.13 or violates any
covenant in Section 7; or
 
(b)           Borrower or any of its Subsidiaries fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period).  Grace
periods provided under this Section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

 
16

--------------------------------------------------------------------------------

 
 
8.3          Material Adverse Change.  A Material Adverse Change occurs;
 
8.4          Attachment; Levy; Restraint on Business.
 
(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit with the Lenders or any Lender
Affiliate, or (ii) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and
 
(b)           (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any part of its
business;
 
8.5           Insolvency.  (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could have a Material Adverse Change;
 
8.7           Judgments.  One or more judgments, orders, or decrees  for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof, provided,
however, that no Credit Extensions will be made prior to the satisfaction,
vacation, or stay of such judgment, order or decree;
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Agent and/or the
Lenders or to induce Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;
 
8.9           Subordinated Debt.  An event of default or material breach occurs
under any agreement between Borrower and any creditor of Borrower that signed a
subordination, intercreditor, or other similar agreement with Agent or the
Lenders, or any creditor that has signed such an agreement with Agent or the
Lenders breaches any terms of such agreement;
 
8.10         Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the Ordinary Course of Business for a full term, or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction;
 
8.11         Criminal Proceeding.  The institution by any Governmental Authority
of criminal proceedings against Borrower;
 
8.12         Real Estate Mortgage.  An event of default occurs under the Real
Estate Mortgage;

 
17

--------------------------------------------------------------------------------

 
 
8.13         Lien Priority.   Except as permitted by Agent, any Lien created
hereunder or by any other Loan Document shall at any time fail to constitute a
valid and perfected Lien on all of the Collateral purported to be secured
thereby, subject to no prior or equal Lien (except for Permitted Liens that may
expressly have equal or superior priority to Agents’ and Lenders’ Lien under the
terms of this Agreement); or
 
8.14         Withdrawals, Recalls, Adverse Test Results and Other Matters.  (a)
The institution of any proceeding by FDA or similar Governmental Authority to
order the withdrawal of any Product or Product category from the market or to
enjoin Borrower or any representative of Borrower from manufacturing, marketing,
selling or distributing any Product or Product category, (b) the institution of
any action or proceeding by any DEA, FDA, or any other Governmental Authority to
revoke, suspend, reject, withdraw, limit, or restrict any Required Permit held
by Borrower or any representative of Borrower, which, in each case, could cause
a Material Adverse Change,  (c) the commencement of any enforcement action
against Borrower by DEA, FDA, or any other Governmental Authority, (d) the
recall of any Products from the market, the voluntary withdrawal of any material
Products from the market, or actions to discontinue the sale of any material
Products, or (e) the occurrence of adverse test results in connection with a
Product which could cause a Material Adverse Change.
 
9             RIGHTS AND REMEDIES
 
9.1          Rights and Remedies.
 
(a)  Upon the occurrence and during the continuance of an Event of
Default,  Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable following the expiration of the applicable grace
periods, if any; (but if an Event of Default described in Section 8.5 occurs all
Obligations shall be immediately due and payable without any action by Agent or
the Lenders) or (iii) by notice to Borrower suspend or terminate the
obligations, if  any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to  advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Agent and/or the Lenders shall be immediately
terminated without any action by Agent or the Lenders).
 
(b)  Without limiting the rights of Agent and Lenders set forth in Section
9.1(a) above, upon the occurrence and during the continuance of an Event of
Default Agent shall have the right, at the written direction of the Required
Lenders, without notice or demand following the expiration of the applicable
grace period, if any, to do any or all of the following:
 
(i)  foreclose upon and/or sell or otherwise liquidate, the Collateral;
 
(ii)  apply to the Obligations any (a) balances and deposits of Borrower that
Agent or any Lender holds or controls, or (b) any amount held or controlled by
Agent or any Lender owing to or for the credit or the account of Borrower;
and/or
 
(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
 
(c)  Without limiting the rights of Agent and Lenders set forth in Sections
9.1(a) and (b) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, without notice or demand, to do any or
all of the following:
 
(i)  settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;

 
18

--------------------------------------------------------------------------------

 
 
(ii)  make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;
 
(iii)  ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to Agent
for the  benefit of the Lenders;
 
(iv)  place a “hold” on any account maintained with Agent or the Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(v)  demand and receive possession of Borrower’s Books; and
 
(vi)  subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).
 
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in this Section 9.1 without the written consent of
Required Lenders following the occurrence of an Exigent Circumstance.  As used
in the immediately preceding sentence, “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Agent or a third party as the Code permits.  Borrower hereby appoints
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder.  Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Agent’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Agent’s and the Lenders’ obligation to
provide Credit Extensions terminates.
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Agent may, subject to Section 6.5, obtain such insurance or
make such payment, and all amounts so paid by Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the then highest applicable
rate, and secured by the Collateral.  Agent will make reasonable efforts to
provide Borrower with notice of Agent obtaining such insurance at the time it is
obtained or within a reasonable time thereafter.  No such payments by Agent are
deemed an agreement to make similar payments in the future or Agent’s waiver of
any Event of Default.

 
19

--------------------------------------------------------------------------------

 
 
9.4           Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(b) the proceeds of any sale of, or other realization upon all or any part of
the Collateral shall be applied: first, to the Lenders Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to Agent
or any Lender under the Loan Documents.  Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category.  Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  Agent, or if applicable, each
Lender, shall promptly remit to the other Lenders such sums as may be necessary
to ensure the ratable repayment of each Lender’s portion of any Term Loan and
the ratable distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to the Agent or
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent.  Any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lender’s claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders for purposes of perfecting Agent’s security interest
therein. Notwithstanding anything to the contrary herein, any warrants issued to
the Lenders by Borrower, the stock issuable thereunder, any equity securities
purchased by Lenders, any amounts paid thereunder, any dividends, and any other
rights in connection therewith shall not be subject to the terms and conditions
of this Agreement.  Nothing herein shall affect any Lender’s rights under any
such warrants, stock, or other equity securities to administer, manage,
transfer, assign, or exercise such warrants, stock, or other equity securities
for its own account.
 
9.5           Liability for Collateral.  So long as Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Agent and the Lenders, Agent and the
Lenders shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  Borrower bears all risk of loss, damage or destruction
of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Agent thereafter to demand strict performance and compliance herewith
or therewith.  No waiver hereunder shall be effective unless signed by Agent and
then is only effective for the specific instance and purpose for which it is
given.  Agent’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Agent has all rights and remedies provided under the
Code, by Law, or in equity.  Agent’s exercise of one right or remedy is not an
election, and Agent’s waiver of any Event of Default is not a continuing
waiver.  Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 
20

--------------------------------------------------------------------------------

 
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Agent on which
Borrower is liable.
 
9.8           Borrower Liability.  Either Borrower may, acting singly, request
Term Loans hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Term
Loans hereunder.  Each Borrower hereunder shall be jointly and severally
obligated to repay all Term Loans made hereunder and all other Obligations,
regardless of which Borrower actually receives said Term Loans, as if each
Borrower hereunder directly received all Term Loans.  Each Borrower waives
(a) any suretyship defenses available to it under the Code or any other
applicable law, and (b) any right to require the Lenders or Agent to: (i)
proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  The Lenders or Agent
may exercise or not exercise any right or remedy they have against any Borrower
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating Borrower to the rights of the Lenders and Agent
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise. 
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for the Lenders and Agent and such payment
shall be promptly delivered to Agent for application to the Obligations, whether
matured or unmatured.
 
10           NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.
 
If to Borrower:


BACTERIN INTERNATIONAL HOLDINGS, INC.
BACTERIN INTERNATIONAL, INC.
664 Cruiser Lane
Belgrade, Montana 59714
Attention:  John Gandolfo, CFO


If to Agent or Lenders:


MidCap Funding III, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attention: Portfolio Management- Life Sciences
Fax:  (301) 941-1450

 
21

--------------------------------------------------------------------------------

 


with copies to:


Midcap Financial, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attention:  General Counsel
Fax:  (301) 941-1450


Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts  02108
Attention: David A. Ephraim, Esquire


11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER LOAN DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  NOTWITHSTANDING THE FOREGOING,
AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND
LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND
LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 10 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
Borrower, Agent and each Lender agree that each Term Loan (including those made
on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Loan Document shall be deemed to have
been performed in, the State of Maryland.

 
22

--------------------------------------------------------------------------------

 
 
12           GENERAL PROVISIONS
 
12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Agent’s prior
written consent (which may be granted or withheld in Agent’s discretion).  Any
Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Loan, together with all related obligations of such
Lender hereunder.  Borrower and Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Agent shall have received and accepted an effective assignment
agreement in form and substance acceptable to Agent, executed, delivered and
fully completed by the applicable parties thereto, and shall have received such
other information regarding such Eligible Assignee as Agent reasonably shall
require.  Notwithstanding anything set forth in this Agreement to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
12.2        Indemnification.
 
(a)           Borrower agrees to indemnify, defend and hold Agent and the
Lenders and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or the Lenders  (each,
an “Indemnified Person”) harmless against: (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (ii)
all losses or Lenders’ Expenses incurred, or paid by Indemnified Person from,
following, or arising from transactions between Agent, and/or the Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s  gross negligence or
willful misconduct (collectively, the “Indemnified Liabilities”).
 
(b)           Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitee) in connection with
any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated hereby
which may be imposed on, incurred by or asserted against such Indemnified Person
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the loan proceeds.
 
(c)           To the extent that the undertaking set forth in this Section 12.2
may be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.
 
12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.5        Correction of Loan Documents.  Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.
 
12.6        Integration.  This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
 
12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 
23

--------------------------------------------------------------------------------

 
 
12.8         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.2 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.9         Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Agent shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, the Lenders and Agent shall use commercially reasonable
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by Law, regulation, subpoena, or other
order; (d) to regulators or as otherwise required in connection with an
examination or audit; (e) as Agent considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Agent with terms no less
restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or (ii)
is disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise expressly permitted by this
Agreement.  The provisions of the immediately preceding sentence shall survive
the termination of this Agreement. The agreements provided under this Section
12.9 supersede all prior agreements, understanding, representations, warranties,
and negotiations between the parties about the subject matter of this Section
12.9.
 
12.10       Right of Set Off.   Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including a Agent affiliate) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
12.11       Borrower Liability.  Each Borrower hereunder shall be obligated to
repay all Credit Extensions made hereunder, regardless of which Borrower
actually receives said Credit Extension, as if each Borrower hereunder directly
received all Credit Extensions.  Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law.  Each Borrower
waives any right to require Agent to: (a) proceed against any Borrower or any
other person; (b) proceed against or exhaust any security; or (c) pursue any
other remedy.  Agent may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Lenders, and such
payment shall be promptly delivered to Agent for application to the Obligations,
whether matured or unmatured.

 
24

--------------------------------------------------------------------------------

 
 
12.12      Amendments.
 
(a)           No amendment, modification, termination or waiver of any provision
of this Agreement or any other Loan Document, no approval or consent thereunder,
or any consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by Borrower, Agent and
the Required Lenders, provided, however, that
 
(i)           no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;
 
(ii)          no such amendment, waiver or modification that would affect the
rights and duties of Agent shall be effective without Agent’s written consent or
signature;
 
(iii)         no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for Lenders to take any action hereunder; (D) release all or
substantially all or any material portion of the Collateral, authorize Borrower
to sell or otherwise dispose of all or substantially all or any material portion
of the Collateral or release any Guarantor of all or any portion of the
Obligations or its guaranty obligations with respect thereto, except, in each
case with respect to this clause (D), as otherwise may be expressly permitted
under this Agreement or the other Loan Documents (including in connection with
any disposition permitted hereunder); (E) amend, waive or otherwise modify this
Section 12.12 or the definitions of the terms used in this Section 12.12 insofar
as the definitions affect the substance of this Section 12.12; (F) consent to
the assignment, delegation or other transfer by any Borrower or any Guarantor of
any of its rights and obligations under any Loan Document or release Borrower or
any Guarantor of its payment obligations under any Loan  Document, except, in
each case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of Section
9.4 or amend any of the definitions Pro Rata Share, Term Loan Commitment,
Commitment Percentage or that provide for the Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder; (H)
subordinate the Liens granted in favor of Agent securing the Obligations; or (I)
amend any of the provisions of Section 12.10.  It is hereby understood and
agreed that all Lenders shall be deemed directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F), (G) and (H) of the preceding sentence;
 
(iv)         the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the Agent
and Lenders pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.
 
(b)           Other than as expressly provided for in Section 12.12(a)(i)
through (iii) above, Agent may, if requested by the Required Lenders, from time
to time designate covenants in this Agreement less restrictive by notification
to a representative of the Borrower.

 
25

--------------------------------------------------------------------------------

 

12.13       Publicity.  Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender and Borrower hereby authorizes
each Lender to publish the name of such Lender and Borrower, the existence of
the financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing
Date.  With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.
 
12.14       No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
13           AGENT
 
13.1         Appointment and Authorization of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
13.2         Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
 
13.3         Liability of Agent. Except as otherwise provided herein, no
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by Borrower or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any Affiliate thereof.

 
26

--------------------------------------------------------------------------------

 

13.4         Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of all Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of all Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.
 
13.5         Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. Agent shall take such action with respect to an Event of Default as
may be directed in writing by the Required Lenders in accordance with Section
9(a); provided, however, that while an Event of Default has occurred and is
continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Loan Documents, payment of taxes on
behalf of Borrower, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting Borrower and/or the Collateral.
 
13.6         Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its respective Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Agent-Related Person.
 
13.7         Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, each  Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 13.7. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Lenders’ Expenses incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 13.7 shall survive the payment in full
of the Obligations, the termination of this Agreement and the resignation of
Agent.

 
27

--------------------------------------------------------------------------------

 
 
13.8        Agent in its Individual Capacity.  With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include MidCap in its individual
capacity.
 
13.9        Successor Agent.
 
(a)           Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers.  Following any such assignment,
Agent shall give notice to the Lenders and Borrowers.  An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.
 
(b)           Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent; provided, however, that if
Agent shall notify Borrowers and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).
 
(c)           Upon (i) an assignment permitted by subsection (a) above, or (ii)
the acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Section 13 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.
 
13.10      Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan, shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 
28

--------------------------------------------------------------------------------

 
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Section 2.4(d).  To the extent that Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.


13.11       Collateral and Guaranty Matters. The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release any Guarantor and any
Lien on any Collateral granted to or held by Agent under any Loan Document (a)
upon the date that all Obligations due hereunder have been fully and
indefeasibly paid in full and no Term Loan Commitments or other obligations of
any Lender to provide funds to Borrower under this Agreement remain outstanding,
(b) that is transferred or to be transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or (c) as
approved in accordance with Section 12.11. Upon request by Agent at any time,
all Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Property, pursuant to this Section 13.11.
 
13.12       Cooperation of Borrower. If necessary, Borrower agrees to (a)
execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (b) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions and (c) assist Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all information in such Lender’s
possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement.
 
14           DEFINITIONS
 
As used in this Agreement, the following terms have the following meanings:
 
“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
 
“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.
 
“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.
 
“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
 
“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.
 
“Agreement” has the meaning given it in the preamble of this Agreement.
 
“Amortization Date” means May 1, 2012.

 
29

--------------------------------------------------------------------------------

 
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.
 
“Annual Financial Projection” is Borrower’s annual financial projection with
respect to any calendar year, as approved by Borrower’s Board of Directors, as
of the end of the prior calendar year and delivered to Bank.
 
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
 
“Bacterin International” is defined in the preamble hereof.
 
“Bacterin International Holdings” is defined in the preamble hereof.
 
“Base LIBOR Rate” means, for any Interest Period, the rate per annum, determined
by Agent in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day, on the preceding Business Day) in the amount of One
Million Dollars ($1,000,000) are offered to major banks in the London interbank
market on or about 11:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such Interest Period, for a term comparable to such Interest
Period, which determination shall be conclusive in the absence of manifest
error.
 
“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
 
“Borrower” has the meaning given it in the preamble of this Agreement.
 
“Borrower’s Books” means all of Borrower’s books and records, including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Agent and the Lenders may conclusively rely on such certificate
unless and until such Person shall have delivered to Agent a further certificate
canceling or amending such prior certificate.
 
“Business Day” means any day that is not a Saturday, Sunday or a day on which
Agent is closed.

 
30

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition..  For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by the Lenders as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted
Investments.  Notwithstanding the foregoing, Cash Equivalents does not include,
and each Borrower and Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing twenty-five percent (25%) or
more of the combined voting power of Borrower’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directions at the beginning of such
period  or whose election or nomination for election was previously so approved)
cease for any reason other than death or disability to constitute a majority of
the directors then in office.
 
“Claims” has the meaning given it in Section 12.2.
 
“Closing Date” has the meaning given it in the preamble of this Agreement.
 
“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the Code, the definition of such term contained in
Article or Division 9 shall govern; and provided, further, that in the event
that, by reason of mandatory provisions of Law, any or all of the attachment,
perfection, or priority of, or remedies with respect to, Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.


“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of Agent, for the
benefit of Agent and Lenders, pursuant to this Agreement and the other Loan
Documents, including, without limitation, all of the property described in
Exhibit A hereto.
 
“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.
 
“Commitment Percentage” means, as to any Lender, the percentage set forth
opposite such Lender’s name on Schedule 1, as amended from time to time.
 
“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 
31

--------------------------------------------------------------------------------

 
 
“Communication” has the meaning given it in Section 10.
 
“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit C.
 
“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.
 
“Credit Extension” means any Term Loan or any other extension of credit by Agent
or the Lenders for Borrower’s benefit.
 
“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” has the meaning given it in Section 2.3(c).
 
“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” means Borrower’s deposit account, account number
3300912455 maintained with SVB and over which Agent has been granted control for
the ratable benefit of all Lenders.
 
“Dollars,” “dollars” and “$” each means lawful money of the United States.
 
“Draw Period” means the period of time commencing upon the Closing Date and
continuing through the earliest to occur of (a) the Draw Period Termination
Date, (b) an Event of Default, and (c) the existence of any Default.
 
“Draw Period Termination Date” means December 31, 2011.
 
“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower, any Guarantor or any of Borrower’s or any
Guarantor’s Affiliates or Subsidiaries.  Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

 
32

--------------------------------------------------------------------------------

 
 
“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.
 
“Event of Default” has the meaning given it in Section 8.
 
“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.
 
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.
 
“Final Payment” means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, (b) the acceleration of any Term Loan, and
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), ), equal to
the aggregate original principal amount of the Term Loans (as of the Funding
Date as each Term Loan) multiplied by the Final Payment Percentage.
 
“Final Payment Percentage” is five percent (5.0%).
 
“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
 
“Future Testing Period” is each twelve (12) month period ending on the last day
of each calendar quarter, commencing with the calendar quarter ending March 31,
2014.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
 
“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.
 
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 
33

--------------------------------------------------------------------------------

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Guarantor” means any present or future guarantor of the Obligations.
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Liabilities” has the meaning given it in Section 12.2.
 
“Indemnified Person” has the meaning given it in Section 12.2.
 
“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of Borrower connected with and symbolized thereby, know-how, operating
manuals, trade secret rights, clinical and non-clinical data, rights to
unpatented inventions,  and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.
 
“Interest Expense” means for any fiscal period with respect to Borrower and its
Subsidiaries on a consolidated basis, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Credit
Extension and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
 
“Interest Period” means the one-month period starting on the first (1st) day of
each month and ending on the last day of such month; provided, however, that the
first (1st) Interest Period for each Term Loan shall commence on the date that
the applicable Term Loan is made and end on the last day of such month.
 
“Interest Rate Determination Date” means the second (2nd) Business Day prior to
the first (1st) day of the related Interest Period.
 
“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” means that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Agent dated of even date herewith.

 
34

--------------------------------------------------------------------------------

 
 
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.
 
“Lender” means any one of the Lenders.
 
“Lenders” means the Persons identified on Schedule 1 hereto, and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
 
“Lenders’ Expenses” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Agent or the Lenders
in connection with the Loan Documents; provided, however, that such out of
pocket fees, costs and expenses in connection with the Permitted Acquisition
Event and the funding of Tranche Two, exclusive of reasonable legal fees, shall
not exceed Seventy-Five Thousand Dollars ($75,000) without the prior written
approval of Borrower.
 
“LIBOR Rate” means, for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage.  The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.
 
“LIBOR Rate Margin” is seven and one-half percentage points (7.50%) per annum.
 
“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.
 
“Loan Documents” means, collectively, this Agreement, the Warrant, the
Perfection Certificate, the IP Agreement, the Real Estate Security Agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor in
connection with the indebtedness governed by this Agreement, and any other
present or future agreement between Borrower and/or for the benefit of the
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.
 
“Loan Party” means Borrower and each Guarantor.
 
“Material Adverse Change” means (a) a material impairment in the perfection or
priority of Agent’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) or prospects of Borrower; (c) a material impairment of
the prospect of repayment of any portion of the Obligations; or (d) Agent
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.
 
“Material Intellectual Property” means all of Borrower’s Intellectual Property
and license agreements that are material to the condition (financial or other),
business or operations of Borrower, as determined by Agent.
 
“Maturity Date” means January 1, 2015.
 
“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, under this Agreement
or the other Loan Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the performance of Borrower’s duties under the Loan Documents.
 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 
35

--------------------------------------------------------------------------------

 
 
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than 30 days prior to the Closing Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices.
 
“Payment/Advance Form” means that certain form attached hereto as Exhibit B.
 
“Payment Date” means the first calendar day of each calendar month.
 
“Perfection Certificate” has the meaning given it in Section 5.1.
 
“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under 21 U.S.C.
Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.
 
“Permitted Acquisition” is any acquisition by the Borrower of all or the
majority the capital stock, or substantially all or a majority of the assets, of
any Person, on or prior to December 31, 2011, if such acquisition is acceptable
to each Lender in its sole and absolute discretion and complies with the
following criteria: (a) no Event of Default exists or would result from such
acquisition; (b) the Person, division, product line or line of business acquired
in such acquisition shall be in the same or substantially similar line of
business as Borrower or reasonably related thereto or reasonable extensions
thereof; (c) Agent shall have received at least ten (10) Business Days prior
written notice of the closing date for such acquisition (together with a
description of the proposed acquisition or purchase, all diligence materials
(including, without limitation, a certificate of a Responsible Officer, in form
and substance reasonably satisfactory to Agent and Lenders certifying that, as
of the date thereof, the proposed purchase or acquisition is in compliance with
Section 7.3 hereof and accompanied by calculations in support thereof) and other
documents and information reasonably requested by Agent or Lenders, each of
which shall be in form and substance reasonably satisfactory to each Lender);
(d) each Borrower remains a surviving legal entity after such acquisition; (e)
no Indebtedness or Liens are assumed in connection with such acquisition; (f)
any Person that is acquired and remains a separate legal entity shall become a
borrower pursuant to documentation required by Agent and Lenders in their sole
discretion immediately upon such acquisition; (g) such acquisition is
non-hostile in nature; and (h) Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such acquisition), Borrower would be in compliance with the
financial covenant contained in Section 6.7 hereof, both immediately prior to,
and immediately after the consummation of, such acquisition.
 
“Permitted Acquisition Event” is (a) the satisfaction of all of the conditions
to the Permitted Acquisition, and (b) the delivery by Borrower to Agent of
evidence acceptable to each Lender in its sole discretion, that immediately
after the completion of the Permitted Acquisition, Borrower has unrestricted and
unencumbered cash of greater than or equal to Three Million Dollars
($3,000,000.00).
 
 
36

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means:
(a)           Borrower’s Indebtedness to the Lenders and Agent under this
Agreement and the other Loan Documents;
 
(b)           Indebtedness existing on the Closing Date and described on
Schedule 7.4;
 
(c)           Subordinated Debt;
 
(d)           unsecured Indebtedness to trade creditors incurred in the Ordinary
Course of Business;
 
(e)           Indebtedness secured by Permitted Liens; and
 
(f)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided, however, that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.
 
“Permitted Investments” means:
 
(a)           Investments existing on the Closing Date and described on Schedule
7.7; and
 
(b)           Investments consisting of Cash Equivalents.
 
“Permitted Liens” means:
 
(a)           Liens existing on the Closing Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided, however, that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended , and the Treasury Regulations adopted thereunder;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
 
(d)           statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, however, that they have no priority over any
of Agent’s Lien and the aggregate amount of such Liens does not any time exceed
Twenty Five Thousand Dollars ($25,000);
 
(e)           leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest;
 
(f)           banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure payment of fees and similar costs and expenses subject to
Borrower’s compliance with Section 6.6(b) hereof;
 
(g)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA);

 
37

--------------------------------------------------------------------------------

 
 
(h)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.5 or 8.7;
 
(i)            easements, reservations, rights-of-way, restrictions, minor
defects or irregularities in title and similar charges or encumbrances affecting
real property not constituting a Material Adverse Change;
 
(j)           non-exclusive licenses of Intellectual Property granted to third
parties in the Ordinary Course of Business;
 
(k)           the Real Estate Mortgage, provided (a) such Real Estate Mortgage
shall not be refinanced without the prior written consent of Lenders and (b) the
aggregate outstanding principal amount under the Real Estate Mortgage shall not
exceed $1,483,180.09; and
 
(l)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (c) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
 
(i)            for a prepayment made on or after the Closing Date through and
including the date which is twelve (12)  months after the Closing Date, five
percent (5.0%) of the outstanding principal amount of the Term Loans prepaid;
 
(ii)           for a prepayment made after the date which is twelve (12) months
after the Closing Date through and including the date which is twenty-four
(24)  months after the Closing Date, three percent (3.0%) of the outstanding
principal amount of the Term Loans prepaid; and
 
(ii)           for a prepayment made after the date which is twenty-four (24)
months after the Closing Date and prior to the Maturity Date, one percent (1.0%)
of the outstanding principal amount of the Term Loan prepaid.
 
Notwithstanding the foregoing, the Prepayment Fee shall be 0.00% if all of the
aggregate outstanding Obligations are refinanced with another credit facility of
Borrower with Agent.
 
“Pro Rata Share” means, as determined by Agent, with respect to each Lender, a
percentage (expressed as a decimal, rounded to the ninth decimal place)
determined by dividing the amount of Term Loans held by such Lender by the
aggregate amount of all outstanding Term Loans.
 
“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 5.11 (as updated from time to time in accordance
with Section 6.2(d) above); provided, however, that if Borrower shall fail to
comply with the obligations under Section 6.2(d) to give notice to Agent and
update Schedule 5.11 prior to manufacturing, selling, developing, testing or
marketing any new Product, any such improperly undisclosed Product shall be
deemed to be included in this definition; and provided, further, that products
manufactured by Borrower for unaffiliated third parties shall not be deemed
“Products” hereunder.
 
“Real Estate Mortgage” means the mortgage on the real property located at 664
Cruiser Lane, Belgrade, Montana 59714 existing on the Closing Date.

 
38

--------------------------------------------------------------------------------

 
 
“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
““Required Lenders” means (a) for so long as all of the Persons that are Lenders
on the Closing Date (each, an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (b) at any time from and after any Original Lender
has assigned or transferred any interest in its Term Loans, Lenders holding
sixty-six percent (66%) or more of the aggregate outstanding principal balance
of the Term Loans, plus, in respect of this clause (b), (i) each Original Lender
that has not assigned or transferred any portion of its respective Term Loans,
and (ii) each assignee of an Original Lender, provided, however, that such
assignee was assigned or transferred and continues to hold 100% of the assigning
Original Lender’s interest in the Term Loans (in each case in respect of clauses
(i) and (ii) of this clause (b), whether or not such Lender is included within
the Lenders holding sixty-six percent (66%) of the Terms Loans); provided,
however, that notwithstanding the foregoing, for purposes of Section 9.1(b)
hereof, the term “Required Lenders” means (y) for so long as all Original
Lenders retain 100% of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (z) at any time from and after any Original Lender
has assigned or transferred any interest in its Term Loans, Lenders holding
sixty-six percent (66%) or more of the aggregate outstanding principal balance
of the Term Loans, plus, in respect of this clause (z), each Original Lender
that has not assigned or transferred any portion of its respective Term Loan (in
each case in respect of this clause (z), whether or not such Original Lender is
included within the Lenders holding sixty-six percent (66%) of the Term
Loans).  For purposes of this definition only, a Lender shall be deemed to
include itself, and any Lender that is an Affiliate or Approved Fund of such
Lender.
 
“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time), and (b) issued by any Person from which Borrower or any of their
Subsidiaries have received an accreditation.
 
“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.
 
“Secured Promissory Note” has the meaning given it in Section 2.7.
 
“Secured Promissory Note Record” means a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.
 
“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 
39

--------------------------------------------------------------------------------

 
 
“Subordinated Debt” means indebtedness incurred by Borrower subordinated to all
of Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, Borrower and
the other creditor), on terms acceptable to Agent and the Lenders.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.
 
“SVB” means Silicon Valley Bank, a California corporation.
 
“Term Loan” or “Term Loans” has the meaning given it in Section 2.2(a).
 
“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1 hereto.  “Term
Loan Commitments” means the aggregate amount of such commitments of all Lenders.
 
“Tranche One” ” has the meaning given it in Section 2.2(a).
 
“Tranche Two” has the meaning given it in Section 2.2(a).
 
“Tranche Two Eligibility Date” means the date on which the Permitted Acquisition
Event occurs.
 
“Transfer” has the meaning given it in Section 7.1.
 
“Warrants” means those certain Warrants to Purchase Stock dated as of the
Closing Date executed by Borrower in favor of each Lender or such Lender’s
Affiliates.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.
 
BORROWER:
 
BACTERIN INTERNATIONAL HOLDINGS, INC.
     
By:
   
Name:
   
Title:
       
BACTERIN INTERNATIONAL, INC.
     
By:
   
Name:
   
Title:
       
AGENT:
     
MIDCAP FUNDING III, LLC, as Agent
     
By:
   
Name:
   
Title:
       
LENDERS:
     
MIDCAP FUNDING III, LLC, as a Lender
     
By:
   
Name:
   
Title:
       
SILICON VALLEY BANK, as a Lender
     
By:
   
Name:
   
Title:
   


 
41

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
 
EXHIBITS 
 
Exhibit A
Collateral
Exhibit B
Loan Payment / Advance Request Form
Exhibit C
Compliance Certificate
Exhibit D
Secured Promissory Note

 
SCHEDULES
 
Schedule 1
Lenders and Commitments
Schedule 5.1
Organizational Information
Schedule 5.2
Collateral Disclosures
Schedule 5.3
Litigation
Schedule 5.11
Products and Required Permits
Schedule 7.4
Indebtedness
Schedule 7.7
Investments
Schedule 7.8
Transactions with Affiliates


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


COLLATERAL


The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:
 
(a)           all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
 
(b)           all Borrower’s Books relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.
 
Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Loan Payment/Advance Request Form


Deadline is Noon E.S.T.
 
Fax To:
Date: _____________________

 
LOAN PAYMENT:
BACTERIN INTERNATIONAL HOLDINGS, INC.
BACTERIN INTERNATIONAL, INC.


 
From Account #___________________________
To Account #_________________________________
(Deposit Account #)
(Loan Account #)
Principal $______________________________ and/or Interest
$__________________________________
   
Authorized Signature:                                            
Phone Number:                                                
Print Name/Title:                                                       
 

 
Loan Advance:

 
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
 
From Account #________________________________
To Account #_________________________________
(Loan Account #)
(Deposit Account #)

 
Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
 
Authorized Signature:                                                
Phone Number:                                                          
Print Name/Title:                                                          
 

 
Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, E.S.T.
 
Beneficiary Name: ____________________________
Amount of Wire: $ ______________________________
Beneficiary Lender: ______________________________
 
Account Number: ____________________________
 
City and State: ______________________________
     
Beneficiary Lender Transit (ABA) #: ____________
Beneficiary Lender Code (Swift, Sort, Chip, etc.): _________
(For International Wire Only)
     
Intermediary Lender: ________________________
Transit (ABA) #: ______________________________
For Further Credit to:
______________________________________________________________________________

 
Special
Instruction:                                                                                                                                    
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).
 
Authorized Signature: _______________________
2nd Signature (if required): ____________________________
Print Name/Title: ___________________________  Print Name/Title:
_________________________________
Telephone #: ______________________________
Telephone #: ______________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
COMPLIANCE CERTIFICATE


TO:
MIDCAP FUNDING III, LLC, as Agent
 
Date:                            
FROM:
BACTERTIN INTERNATIONAL HOLDINGS, INC.
     
BACTERIN INTERNATIONAL, INC.
   



The undersigned authorized officer of BACTERTIN INTERNATIONAL HOLDINGS, INC. and
BACTERTIN INTERNATIONAL, INC. (“Borrower”) certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower, Agent and the
Lenders (the “Agreement”):
 
Borrower is in complete compliance with all required covenants for the month
ending _______________, 201__, except as noted below;
 
(2)           there are no Events of Default;
 
(3)           all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
 
(4)           Borrower, and each of its Subsidiaries, has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.8 of
the Agreement; and
 
(5)           no Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Agent.
 
Attached are the required documents supporting the certifications set forth in
this Compliance Certificate.  The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
         
Monthly Financial Statements
 
Monthly within 40 days
 
Yes   No
Audited Financial Statements
 
Annually within 120 days after FYE
 
Yes   No
Board Approved Projections
 
Annually within 40 days after FYE
 
Yes  No
10-K, 10-Q and 8-K Forms
 
SEC filings posted on website
 
Yes  No
Compliance Certificate
 
Monthly within 40 days
 
Yes  No



Financial Covenant
 
Required
 
Actual
 
Complies
             
Minimum Net Revenue (tested as of the first (1st) day of the second (2nd)
calendar month following the testing period)
 
*
 
$________
 
Yes   No

 
 
 

--------------------------------------------------------------------------------

 


*Period
 
Net Revenue
         
January 1, 2011 through August 31, 2011
  $ 15,195,743.00            
January 1. 2011 through September 30, 2011
  $ 17,589,497.00            
January 1, 2011 through October 31, 2011
  $ 20,047,369.00            
January 1, 2011 through November 30, 2011
  $ 22,596,576.00            
January 1, 2011 through December 31, 2011
  $ 25,237,625.00            
February 1, 2011 through January 31, 2012
  $ 26,305,795.00            
March 1, 2011 through February 29, 2012
  $ 27,452,470.00            
April 1, 2011 through March 31, 2012
  $ 28,918,100.00            
May 1, 2011 through April 30, 2012
  $ 29,736,819.00            
June 1, 2011 through May 31, 2012
  $ 30,738,249.00            
July 1, 2011 through June 30, 2012
  $ 32,550,457.00            
October 1, 2011 through September 30, 2012
  $ 36,595,250.00            
January 1, 2012 through Dec 31, 2012
  $ 41,103,527.00            
April 1, 2012 through March 31, 2013
  $ 46,175,998.00            
July 1, 2012 through June 30, 2013
  $ 51,592,980.00            
October 1, 2012 through September 30, 2013
  $ 57,355,881.00            
January 1, 2013 through December 31, 2013
  $ 63,466,220.00  



[Testing for future periods to be determined in accordance with Section 6.7 of
the Agreement.]

 
 

--------------------------------------------------------------------------------

 


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
BACTERTIN INTERNATIONAL
 
AGENT USE ONLY
HOLDINGS, INC.        
Received by: _______________________
By:
   
authorized signer
Name:
   
Date:           ________________________
Title:
         
Verified: __________________________
   
authorized signer
BACTERTIN INTERNATIONAL
 
Date:           ________________________
HOLDINGS, INC.        
Compliance Status:                Yes     No
By:
     
Name:
     
Title:
     


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D – SECURED PROMISSORY NOTE


SECURED PROMISSORY NOTE
$__________________
Dated:  ______________, 20__



FOR VALUE RECEIVED, the undersigned, BACTERIN INTERNATIONAL HOLDINGS, INC., a
Delaware corporation (“Bacterin International Holdings”) and BACTERIN
INTERNATIONAL, INC., a Nevada corporation (“Bacterin International”; Bacterin
International and Bacterin International Holdings are referred to herein
individually and collectively, jointly and severally, as “Borrower”) HEREBY
PROMISES TO PAY to the order of ________________ (“Lender”) the principal amount
of ____________________ DOLLARS ($______________) or such lesser amount as shall
equal the outstanding principal balance of the Term Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of the Term Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
by and between Borrower and MidCap Funding III, LLC, as Agent, and the Lenders
as defined therein (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”).  If not sooner paid, the entire
principal amount and all accrued interest hereunder and under the Loan Agreement
shall be due and payable on Maturity Date as set forth in the Loan Agreement.


Borrower agrees to pay any initial partial month interest payment from the date
of this Secured Promissory Note (this “Note”) to the first Payment Date
(“Interim Interest”) on the first Payment Date.


Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.


The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.


This Note may not be prepaid except as set forth in Section 2.2(c) and Section
2.2(d) of the Loan Agreement.


This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.


Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.


Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.  This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Maryland.


Note Register; Ownership of Note.  The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its
agent.  Notwithstanding anything else in this Note to the contrary, the right to
the principal of, and stated interest on, this Note may be transferred only if
the transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation.  Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 

 
BORROWER:
     
BACTERIN INTERNATIONAL HOLDINGS,
INC.
     
By:
   
Name: 
   
Title:
       
BACTERIN INTERNATIONAL, INC.
     
By:
   
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


LENDERS AND COMMITMENTS


Lender
 
Term Loan Commitment
   
Commitment Percentage
               
MidCap Funding III, LLC
  $ 10,000,000       66.67 %
Silicon Valley Bank
  $ 5,000,000       33.33 %
TOTAL
  $ 15,000,000       100 %


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1
 
ORGANIZATIONAL INFORMATION
 
Legal Name of Borrower:  Bacterin International Holdings, Inc.
 
Type of Legal Entity:  Corporation
 
State of Organization:  Delaware
 
Organizational Identification Number:  4202199
 
Tax Identification Number:  20-5313323
 
Principal Place of Business:  Montana


Legal Name of Borrower:  Bacterin International, Inc.
 
Type of Legal Entity:  Corporation
 
State of Organization:  Nevada
 
Organizational Identification Number:  C6554-1999
 
Tax Identification Number:  88-0420501
 
Principal Place of Business:  Montana
 

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.2(a)
 
COLLATERAL ACCOUNTS
 
Collateral Accounts at Silicon Valley Bank.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(d)


INTELLECTUAL PROPERTY AND LICENSE AGREEMENTS


[Please see attached].

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2(e)
 
LOCATION OF COLLATERAL
 
Borrower’s headquarters, laboratory and manufacturing facilities are located at
600 Cruiser Lane, Belgrade, Montana 59714.   Borrower also maintains offices at
664 Cruiser Lane, Belgrade, Montana 59714, 732 Cruiser Lane, Belgrade, Montana
59714 and 8310 S. Valley Highway, No. 300, Englewood, Colorado 80112.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.3
 
LITIGATION


In November 2009, Borrower was served a complaint in connection with the
following court action filed in Utah state court: Yanaki and Activatek v. Cook
and Bacterin International, Inc., case number 090912772.  This action involves
the plaintiff’s attempt to sell shares of Borrower’s common stock to a third
party in a private sale and claims, as its primary allegation, tortuous
interference with the sales contract.  Plaintiff seeks $300,000, 358,904 shares
of Borrower’s common stock, attorneys fees and costs.


Borrower has been served a complaint in connection with Civil Action No.
8:10-cv-01589-VMC-EAJ filed by minSURG International, Inc. or minSURG, in the
United States District Court in the Middle District of Florida.  In this action,
minSURG alleges infringement of U.S. Patent No. 7,708,761 entitled “Spinal Plug
for a Minimally Invasive Facet Joint Fusion System” by many companies in
Borrower’s industry, and minSURG seeks an injunction against alleged patent
infringement plus unspecified commercial monetary damages.  Borrower has entered
into a joint defense agreement with many of the other defendants in this action
and plans a vigorous defense.  Regardless of the outcome of this case, Borrower
does not anticipate this notice to have a material impact on Borrower’s overall
sales or operating results.  Plaintiff’s request for a preliminary injunction
was denied and a Markman hearing has been scheduled by the Court.

 
1

--------------------------------------------------------------------------------

 


SCHEDULE 5.11
 
PRODUCTS AND REQUIRED PERMITS
 
Products:


[Please see attached]


Required Permits:


#
 
Division
 
Current Bacterin Licenses
 
Number
 
Location
1
 
Devices
 
FDA Registration – CDRH
 
3008190422
 
664 Cruiser
2
 
Devices
 
ISO 13485:2003 Registration
 
FM 557704
 
664 Cruiser
3
 
Biologics
 
FDA Registration – CBER and CDRH
 
3005168462
 
600 Cruiser
4
 
Biologics
 
AATB Accreditation
 
00157
 
600 Cruiser
5
 
Biologics
 
California Tissue Bank
 
CNC80509
 
600 Cruiser
6
 
Biologics
 
Florida Tissue Bank
 
126
 
600 Cruiser
7
 
Biologics
 
Louisiana License
 
6383
 
600 Cruiser
8
 
Biologics
 
Maryland Tissue Bank
 
TB1366
 
600 Cruiser
9
 
Biologics
 
New York Tissue Bank
 
CP135TP110
 
600 Cruiser
10
  
Biologics
  
CLIA ID
  
27D136610
  
600 Cruiser


 
2

--------------------------------------------------------------------------------

 


SCHEDULE 6.13
 
POST CLOSING OBLIGATIONS


Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:


1.
On or prior to the date that is ninety (90) days following the Closing Date, a
Deed of Trust among Borrower and Agent, granting Agent a second priority Lien in
all of Borrower’s real property, subject only to the Real Estate Mortgage, in an
aggregate principal amount to not exceed $1,483,180.09, together with such
related documents as Agent shall require in its sole and absolute discretion,
including, without limitation, (a) an environmental indemnity agreement,(b) an
intercreditor agreement and/or consent agreement with the mortgagee under the
Real Estate Mortgage, (c) title reports and title insurance, and (d) evidence of
paid taxes, each in form and substance acceptable to Agent in its sole and
absolute discretion.



2.
On or prior to the date that is fifteen (15) days after the Closing Date,
additional endorsements to Borrower’s insurance policies reflecting (a) waiver
of subrogation against Agent with respect to each casualty policy of Borrower,
and (b) that Agent will be given at least twenty (20) days’ prior written notice
by the insurance company of any cancellation, non-renewal or amendment of each
liability policy of Borrower.



3.
On or prior to the date that is thirty (30) days after the Closing Date, a
landlord’s consent executed in favor of Agent in respect of each of Borrower’s
leased facilities in Belgrade, Montana;



Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 
3

--------------------------------------------------------------------------------

 


SCHEDULE 7.4
 
INDEBTEDNESS AS OF THE CLOSING DATE


Real Estate Mortgage
  $ 1,483,180.09  
Avaya capital lease
  $ 31,266.20  
Total
  $ 1,514,446.29  


 
4

--------------------------------------------------------------------------------

 


SCHEDULE 7.7
 
INVESTMENTS AS OF THE CLOSING DATE


None.

 
5

--------------------------------------------------------------------------------

 


SCHEDULE 7.8
 
TRANSACTIONS WITH AFFILIATES


Borrower’s Chief Executive Officer serves as a Board member of West Coast Tissue
Services and is Chairman of the Board of American Donor Services. Both of these
entities recover tissues from donors and Borrower reimburses them for recovery
fees including labor costs. These relationships benefit Borrower, thus insuring
Borrower has a pipeline of current and future donors which is necessary for
Borrower’s success. The aggregate amount of all payments made to these entities
since January 1, 2008 is $1,136,314 to West Coast Tissue Services and $1,708,633
to American Donor Services. At March 31, 2011 Borrower had an accounts
receivable-related party from West Coast Tissue Services of $654,461and accounts
payable to American Donor Services of $789,935.  American Donor Services
subsequently converted a portion of the accounts payable to equity in Borrower’s
recent private placement.  No compensation is paid to Borrower’s Chief Executive
Officer for his service to those entities.
 
Borrower has a note receivable from its Chief Executive Officer of $82,398 which
existed prior to the reverse merger transaction in June, 2010, before Borrower
became a public corporation.

 
6

--------------------------------------------------------------------------------

 